Filed 5/27/21 Ko v. Liang CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 XU YANG KO,                                                      B303813

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BC596209)
           v.

 HOU YOU LIANG et al.,

           Defendants and Appellants.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Mark V. Mooney, Judge. Affirmed.

     WHGC and Michael G. York for Defendants and
Appellants.

      DiJulio Law Group, R. David DiJulio and Tiffany Krog for
Plaintiff and Respondent.
                     ____________________
       The Ko family and the Liang family entered into a real
estate transaction some 16 years ago. Since then, the parties
have been embroiled in litigation. This appeal follows closely on
the heels of the Liangs’ last appeal. In the last appeal, the
Liangs asked us to reverse the trial court’s granting of attorney
fees in connection with Ko’s 2015 lawsuit. Now the Liangs ask us
to reverse the trial court’s granting of attorney fees relating to
previous appeals spawned by the 2015 lawsuit. The Liangs make
the same argument in this appeal as they did in the previous.
For the same reasons, we reject that argument and affirm the
judgment.
       In 2005, the Liangs and Kuo Feng Ko signed a real estate
purchase agreement. The agreement contains a provision
allowing the prevailing party in an action on the contract to
obtain attorney fees. The agreement conditions the right to fees
on the prevailing party mediating before filing suit.
       Kuo Feng Ko brought suit to enforce the agreement. The
trial court decided the lawsuit in Kuo Feng Ko’s favor in 2008
and awarded attorney fees. Kuo Feng Ko assigned his interest in
the 2008 judgment to his son Xu Yang Ko. Xu Yang Ko brought
suit in 2015 to enforce the 2008 judgment. The trial court
decided the 2015 lawsuit in Xu Yang Ko’s favor.
       The Liangs brought multiple appeals relating to the 2015
action. They lost each. On Xu Yang Ko’s motion, the trial court
awarded him attorney fees relating to two of these appeals in the
amount of $45,150.
       The Liangs appeal this award of attorney fees, arguing Xu
Yang Ko lacks any entitlement to attorney fees because he did
not mediate before filing suit. The Liangs made this argument in
their last appeal. It meets the same fate here.




                                2
       The dispute under the contract began with the filing of the
lawsuit in 2005. The record does not reflect whether the parties
mediated then, but the trial court awarded attorney fees under
the contract in the 2008 judgment. If Kuo Feng Ko had not been
entitled to attorney fees based on the contract, the issue would
have been raised then. Xu Yang Ko thus fulfilled this contractual
requirement. We therefore again reject the Liangs’ assertion that
Xu Yang Ko had no entitlement to attorney fees under the
contract.
       Xu Yang Ko argues the Liangs’ appeal was untimely. The
basis for this argument is an apparent typographical error in the
Liangs’ notice of appeal: the Liangs listed an October 31, 2019
order, but obviously intended the November 13, 2019 order. The
Liangs’ Civil Case Information Statement included the correct
date and a copy of the November 13, 2019 order. We construe
notices of appeal liberally. (Luz v. Lopes (1960) 55 Cal.2d 54, 59–
60.) Xu Yang Ko has identified no prejudice from this typo. We
decline to dismiss this appeal on that ground.
       We deny Xu Yang Ko’s request for judicial notice of a
transcript from a hearing on attorney fees in the trial court as it
is unnecessary to our decision.




                                3
                       DISPOSITION
     We affirm the judgment and award costs to Xu Yang Ko.




                                      WILEY, J.

We concur:



             BIGELOW, P. J.




             STRATTON, J.




                              4